Citation Nr: 1440245	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that rating decision, the RO denied service connection for a left foot disorder and found no new and material evidence to reopen the claim of entitlement to service connection for a lower back disorder.  

In February 2013, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board previously considered the appeal in May 2013.  In February 2013, the Veteran had withdrawn his claims of entitlement to service connection for right and left knee disorders, asthma, bronchitis, and pneumonia.  Therefore, the Board dismissed these claims.  The Board also found that new and material evidence had been submitted to reopen the claim for service connection for a low back disorder, and granted service connection for major depressive disorder.  In addition, the Board remanded the issues of entitlement to service connection for a low back disorder and a left foot disorder.  

The Board notes that the Veteran submitted additional evidence since the last supplemental statement of the case was issued in January 2014.  However, some of this evidence is duplicative of the evidence already of record.  Moreover, in September 2014, the Veteran's representative submitted a waiver of the RO's initial consideration of the additional evidence.  Therefore, there is no prejudice in proceeding with adjudication.

The documents in the Veterans Benefits Management System (VBMS) are largely related to other claims for an increased evaluation for the Veteran's service-connected major depressive disorder and entitlement to special monthly compensation based on the need for aid and attendance.  These records are either duplicative of the evidence already contained in the paper claims file or irrelevant to the issues on appeal.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated from July 2013 to June 2014.  As noted above, the Veteran's representative submitted a waiver for this evidence.  


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have a low back disorder that manifested in service or within one year thereafter or that is related to his military service.

2.  The Veteran has not been shown to currently have a left foot disorder that manifested in service or within one year thereafter or that is related to his military service.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A left foot disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice letters in November 2008 and May 2009, prior to the initial adjudication of the claim in August 2009.  The letters informed him of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, and VA outpatient treatment records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claims.  For his part, the Veteran submitted personal statements and arguments from his representative.  

The Veteran was also afforded VA examinations in March 2011 and June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations and opinions are adequate.  The Board finds that the June 2013 VA examination is particularly adequate.  

As discussed below, the June 2013 VA examiner's opinion was predicated on a thorough review of the claims file and all pertinent evidence of record, including the March 2011 examination report, VA and private treatment records, the Veteran's lay statements, and service records.  The examiner also solicited a medical history from the Veteran and performed a physical examination.  He provided rationale for the opinions stated, citing to the results of the diagnostic testing and records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AMC has complied with the Board's May 2013 remand directives.  In June 2013, the AMC gave the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release private treatment records from St. Paul Hospital, St. Mary's Hospital, and Dr. T.R. (initials used to protect privacy).  The AMC also requested records from the Social Security Administration (SSA), the Phoenix VA Medical Center (VAMC), and San Diego Naval Hospital.  The SSA and the National Personnel Records Center (NPRC), on behalf of the San Diego Naval Hospital, provided negative responses in June 2013, and the Phoenix VAMC provided a negative response in December 2013.  The AMC notified the Veteran of these negative responses in December 2013.  Finally, in June 2013, the AMC afforded the Veteran a VA examination.  Unfortunately, the Veteran failed to respond to the request for authorization to release the private treatment records, and the AMC readjudicated the claim in January 2014 prior to returning the case to the Board for further appellate review.  As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the appellant presented testimony at a hearing before the Board in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing.  The undersigned Veterans Law Judge also sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment.  The Veteran testified that he receives SSA disability benefits.  The hearing also gave him the opportunity to discuss his in-service hospitalization, and the undersigned Veterans Law Judge highlighted the elements necessary to substantiate the claim.  The appellant, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, his representative argued for remand to obtain the private treatment records and in-service clinical records from the San Diego Naval Hospital.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Analysis

The Veteran has contended that his current low back disorder and left foot disorder are a result of in-service injuries.  Specifically, in his December 2008 claim, the Veteran described May 1959 injury to his lower back at Camp Pendleton during boot camp when another marine hit him with a pogo stick.  In a July 2009 statement, he added that he also injured his left foot during boot camp at Camp Pendleton and was hospitalized for that injury in June 1959.  At his February 2013 hearing, the Veteran reiterated that he was hospitalized due to the left foot injury at the San Diego Naval Hospital and complained about his back problems while hospitalized.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



Low Back Disorder

The Veteran's service treatment records do not document any complaints, treatment, or diagnosed of a back disorder.  Notably, they do not reflect treatment for the alleged May 1959 back injury or June 1959 hospitalization.  As discussed above, the Board remanded the case to attempt to obtain any outstanding clinical records, but NPRC provided a response indicating that there were no such records available.  

The Veteran had submitted letters that he wrote to his parents during his military service.  In those letters, he indicated that he was having problems with his back.

During his February 2013 hearing, the Veteran testified that his back problems started in service and that, after service, he self-medicated while working construction with Vicodin and Oxycodone.  In his testimony, he did not identify a specific date for when he worked construction.  However, at the June 2013 VA examination, in describing his work history, he listed working for the City of Dallas briefly following service, driving a cement truck for six to seven months, and then moving to California and working with his uncle there as a welder for twelve years.  Following this chronology, it appears that the Veteran left the military in April 1963, worked as a cement truck driver for most of the rest of 1963, and moved to California in approximately 1964, where he worked as a welder for twelve years.  In roughly 1976, he began working as a property manager.  More specifically, the Veteran reported doing remodeling work when he began managing his own real estate properties in Texas twelve years, or approximately 1988.  It is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.  Jackson v. Virginia, 443 U.S. 307, 319 (1979).  Additionally, the date of 1988 roughly corresponds with the history the Veteran provided to his medical care providers over the years.  

The Veteran's earliest post-service treatment records are from Dr. T.H.B. of Terrell Medical Associates.  In October 1994, the Veteran sought treatment for back problems.  He reported that the problems began approximately three years earlier and that he had been diagnosed as degenerative disc disease.  Dr. T.H.B. concurred with the existing diagnosis of degenerative disc disease, and later in October 1994, the Veteran had the discectomy at St. Paul Medical Center.  

In November 2000, the Veteran continued to seek care for his back problems through VA's North Texas Healthcare System, and the treatment records show a diagnosis for osteoarthritis of multiple sites.  The Veteran received cortisone injections at the Dallas VA Medical Center's (VAMC) pain clinic in May 2001 and radiofrequency ablation in October 2001.  In October 2003, the Veteran moved to the Bonham VAMC area and continued seeking treatment for his back pain with methadone prescribed by the Bonham VAMC.  The Veteran then moved from Texas to Arizona.  At his initial visit to the Tucson VAMC in August 2006, he reported a lower back injury in 1990 resulting in a herniated disc, and in October 2008, he received a spinal cord stimulation implant.  

Additionally, as noted above, the Veteran was afforded VA examinations in March 2011 and June 2013.  At each of these examinations, the Veteran described his medical history, including his boot camp injury and failed discectomy.  Each examiner reviewed the claims file and noted his October 1994 private surgery and October 2008 spinal cord stimulator implantation at the Tucson VAMC.  The March 2011 VA examiner noted his report of the boot camp injury, but also observed that this injury caused no skin tears, spinal shock, weakness, or paralysis.  He further reviewed current X-rays and opined that the Veteran's current degenerative changes were compatible with his age and lifetime of physical labor.  He felt that the initial boot camp injury was not severe enough to cause permanent damage to the spine.  He therefore concluded that it was less than likely that the Veteran's boot camp injury had been the cause of the current degenerative disc disease and degenerative joint disease.  

In June 2013, the VA examiner concurred with the diagnoses for degenerative disc disease and degenerative joint disease of the lumbar spine.  That examiner extensively reviewed the claims file, including the Veteran's letters to his parents, private treatment records from the 1990's, and more recent VA treatment records.  She also took a detailed medical and work history from the Veteran himself.  She considered the Veteran's in-service back pain to be consistent with his physically active role as a service member, but not indicative of a significant spinal condition or underlying lumbar pathology.  She also accurately cited the time from the Veteran's separation from service to the identification of the of the problem around 1990 based on his VA and private treatment records and felt that this gap in treatment failed to show a pattern of disability.  Based on the Veteran's report of his work history, she again accurately noted his significant physical labor following service.  She felt that he would not have been able to perform the physical labor and recreational activities he had described if he had a significant back injury or back condition since service.  Instead, she believed that these activities likely contributed to the degenerative disease process.  The examiner concluded the Veteran's in-service back injury was not significant enough to lead to the current lower back diagnoses.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

Initially, the Board notes that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  

The Veteran's service treatment records do not document an injury to his lower back in service, but his letters to his parents indicate that he experienced back problems.  However, the service treatment records do not include any x-rays or objective evidence of arthritis, and the April 1963 separation examination revealed a normal spine.  In addition, the Board notes that the Veteran did not seek treatment immediately following his April 1963 separation from service until approximately 1990.  Again, this is based on the Veteran's February 2013 hearing testimony as to the history of his medical care, Dr. T.H.B.'s October 1994 private treatment records, and the Veteran's work history as he reported to the June 2013 VA examiner.  Therefore, the Board finds that a lower back disorder, to include arthritis, did not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of a low back disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

While the Veteran has reported treatment with Dr. T.R., and those treatment records are among those for which the Veteran failed to provide his authorization to release to the VA on remand, it would appear from his May 2001 VA Form 21-4142 that he sought treatment from Dr. T.R. in 1996, not earlier than 1990.  Thus, the gap in treatment between separation from service in April 1963 and the early 1990's would not be filled by Dr. T.R.'s treatment records.  Moreover, the duty to assist is not a one-way street. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board acknowledges the Veteran's statements that he has had a back disorder since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.

In this case, although he is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, despite his reported symptoms in service, his April 1963 separation examination was normal.  Thus, there was actually affirmative medical evidence showing that he did not have a low back disorder at the time of his separation from service.  

Indeed, in the April 1963 separation examination report, the Veteran certified he had been informed and understood the provisions of "BUMED INSTRUCTION 6120.6," which meant that he had been informed that he had been found to be fit and that, if he felt that he had any serious medical problems, he should so inform the examining physician. See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990). In certifying that he had been informed of the BUMED INSTRUCTION, the Veteran had an opportunity to report back problems, and he did not do so.

In addition, the Veteran has made inconsistent statements regarding the onset of his disorder.  Although he has claimed that he has had the disorder since service, private treatment records dated in October 1994 document his report that his back problems had only begun three years earlier.  VA treatment records dated in August 2006 also noted a reported injury in 1990 that resulted in a herniated disc.

Based on the foregoing, the Board finds the Veteran's reported history regarding his continuity of symptomatology since service to be not credible.

In addition In addition to the lack of competent and credible evidence showing that a low back disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds that the most probative evidence on the element of a nexus between the Veteran's current back problems and his service are the March 2011 and June 2013 VA medical opinions.  Each examiner reviewed the claims file, including the service treatment records, considered the Veteran's report of in-service injury and onset of low back problems, and provided a detailed rationale for the opinion provided.  The examiners considered the Veteran's medical history, work history, diagnoses, and lay statements as to the nature of the in-service injury and symptoms since service.  These examination reports are factually accurate, fully articulated, and include sound reasoning for the examiners' conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no medical opinion showing otherwise. The Board does note that the Veteran himself has alleged that there is a nexus between his current disorder and his military service.  However, even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than his more general lay assertions in this regard.  The examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on their medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.


Left Foot Disorder

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left foot disorder.  In particular, they do not reflect treatment for the alleged June 1959 foot injury or hospitalization at the San Diego Naval Hospital for a foot injury.  The service treatment records do document a simple left fibula fracture in August 1959.  

Following service, in September 2012, the Veteran's primary care physician at the Tucson VAMC referred the Veteran to the podiatry clinic for nerve pain in his toes.  The podiatrist assessed him as having peripheral neuropathy and fat pad atrophy.  In March 2013, the Veteran reported a medical history of pain and numbness in both feet over the past two years to a neurologist, who recommended titrating his Gabapentin prescription up for pain relief.  

The Veteran was afforded a VA examination in June 2013.  The examiner noted the existing diagnoses for peripheral neuropathy and fat pad atrophy and further diagnosed him with bilateral great toe metatarsophalangeal joint degenerative joint disease, bilateral calcaneal enthesophytes, bilateral flexion deformities of toes four through five, bilateral bunion deformity, and bilateral accessory navicular.  She opined that the Veteran's accessory navicular was a normal genetic/developmental condition and that his fat pad atrophy was a normal aging process.  She found no pathophysiologic mechanism for the in-service fibular stress fracture to cause a bunion condition, degenerative joint disease, flexion deformities, calcaneal enthesophytes, or peripheral neuropathy.  She further found no other link between the Veteran's in-service injury specific to the left foot and any of these conditions, based on the bilateral nature of each condition and the time and distance between the in-service injury and the current symptoms.  She concluded by citing the March 2013 neurologist's opinion linking the Veteran's peripheral neuropathy to his extensive alcohol use in the past, with added effects of advancing age and mild uremia.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

The Board notes that the Veteran has been diagnosed with degenerative joint disease of the metatarsophalangeal joint.  

The Veteran's service treatment records do document the August 1959 left fibula stress fracture, but there was no reference to any foot disorder.  In fact, the April 1963 separation examination revealed normal lower extremities.  In addition, the Board notes that the Veteran did not seek treatment immediately following his April 1963 separation from service and reported only a two-year history of pain and numbness in his feet to the March 2013 neurologist at the Tucson VAMC.  Therefore, the Board finds that a foot disorder, to include arthritis, did not manifest in service or within one year thereafter.

The Board further notes that the Veteran has not alleged continuity of symptomatology since service.  His statements to that effect at the February 2013 hearing were specific to the symptoms of his low back disorder.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, 230 F.3d at 1333.  

In addition to the lack of evidence showing that a left foot disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds that the most probative evidence on the element of a nexus between the Veteran's current left foot disorder and his service is the June 2013 VA medical opinion.  Again, that examiner reviewed the Veteran's claims file including his service treatment records, private treatment records, and VA treatment records; performed imaging studies; examined the Veteran, including sensory testing and reflex testing; and solicited a medical history from the Veteran.  This examination report is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.   There is no medical opinion otherwise supporting the claim.
 
To any extent that the Veteran's lay statements have asserted a nexus between his in-military and his current conditions, these statements are outweighed by the June 2013 VA medical opinion.  Even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than his more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on their medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a left foot disorder is not warranted.


ORDER

Service connection for a lower back disorder is denied.

Service connection for a left foot disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


